Citation Nr: 0210613	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  98-17 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
claimed as dental toxicity.  

2.  Entitlement to service connection for epilepsy.

3.  Entitlement to service connection for chronic fatigue 
syndrome


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1978 
to March 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The case was previously before the Board on numerous 
occasions.  Most recently, the Board remanded the case to the 
RO in December 2001 for compliance with the newly enacted 
Veteran's Claims Assistance Act of 2000 (VCAA) and VA 
examinations of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service medical records do not show any 
treatment for, or diagnosis of, seizures, epilepsy, chronic 
fatigue syndrome, or a head injury. 

3.  The veteran's service dental records reveal that the 
veteran required fillings in several teeth during service.  

4.  There is no medical diagnosis of chronic fatigue 
syndrome.

5.  The veteran is currently prescribed Dilantin for a 
seizure disorder.  

6.  The earliest documented instance of the veteran suffering 
a seizure is in August 1983, approximately 17 months after 
the veteran separated from service.  

7.  The veteran's current seizure disorder is not the result 
of disease or injury during his active military service.  

8.  There is no competent medical evidence which links the 
veteran's current seizure disorder to his military service or 
to the dental fillings placed in his teeth during service.  


CONCLUSIONS OF LAW

1.  Dental toxicity was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. §§  3.303, 3.310 (2001).  

2.  Chronic fatigue syndrome was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2001).  

3.  Epilepsy or a seizure disorder was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to this claim all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The service medical reports are of 
record, as are the reports of several VA examinations 
performed.  The veteran's VA outpatient treatment records 
were also obtained.

In September 1997, the veteran and his representative were 
provided a copy of the rating decision denying his claims, in 
which the applicable law was stated and the reasons and bases 
for the denial was given.  In August 1998, the veteran and 
his representative were issued a Statement of the Case that 
again gave the applicable law along with the reasons and 
bases for the denials of service connection.  Most recently 
in December the Board remanded the case for medical 
examination of the veteran and for the RO to send the veteran 
and his representative a letter outlining the duties of 
notification and assistance required by the VCAA and the 
evidence needed to prevail in his claim, offering to assist 
in any way possible.

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).

Epilepsy may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  




A.  Dental Toxicity

The veteran's claim for service connection for a dental 
disorder is not a claim of a disability of the teeth.  
Rather, the veteran claims that during service he required 
dental work including filling of cavities with mercury 
amalgam.  He claims that these fillings have caused his other 
claimed disabilities, and resulted in a general deterioration 
of his health.

The veteran's service medical records are of record and 
appear to be complete.  His service dental records do reveal 
that he had dental work during service, including having 
several fillings to treat cavities.  

In September 1998, the veteran filed his substantive appeal 
on a VA Form 9.  Attached to this was an eleven page written 
statement.  In this statement, the veteran referred to two 
dental journal articles that he said related amalgam dental 
fillings to the cause of a myriad of disabilities including 
chronic fatigue and various neurologic disorders.  He 
specifically asserted in this statement that his dental 
fillings cause him to have allergies, nasal polyps, 
headaches, sinusitis, and chronic fatigue syndrome.  At this 
point, the Board notes that the veteran's VA medical 
treatment records reveal that he had nasal polyps excised in 
March 1992 and that he still suffers from sinusitis at times.  
However, there is no medical evidence of record which relates 
these conditions to the veteran's dental fillings.  

In July 2001 the veteran submitted a letter which referred to 
a medical text which indicated that with "mercury from your 
fillings  . . .  there are a variety of problems that can 
result, ranging from minor tremors and numbness of body parts 
to epilepsy."

In February and March 2002 a series of VA examinations of the 
veteran were conducted.  VA dental examination revealed 
numerous missing and broken teeth, periodontal disease, and 
caries.  The examining dentist specifically indicated that 
"I am not aware of any research that demonstrates a cause 
and effect relationship between amalgam restorations [tooth 
fillings] and epilepsy or chronic fatigue syndrome."  The 
opinion of the physician who conducted the veteran's general 
medical examination was that the "veteran's general fatigue 
is not related to his dental fillings or dental-related 
condition."  

The medical opinion of a VA physician and a VA dentist is 
that the veteran's dental fillings are not the cause of the 
veteran's other medical problems.  The veteran has submitted 
paraphrased statements from several medical treatises which 
indicate that amalgam fillings might cause some medical 
disorders.  "Generally an attempt to establish a medical 
nexus to a disease or injury solely by generic information in 
a medical journal or treatise 'is too general and 
inconclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) 
(citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); 
see Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (holding 
that medical treatise evidence proffered by the appellant in 
connection with his lay testimony was insufficient to satisfy 
requirements of medical evidence of nexus).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise 
evidence discussed generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also 
Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise 
evidence discussed generic relationships with a degree of 
certainty to establish a plausible causality of nexus), and 
Mattern v. West, 12 Vet. App. 222, 228 (1999).

But medical treatises, textbooks, and articles may be too 
general in nature to provide, alone, the necessary evidence 
to link a current disability and a disease contracted during 
service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 
The medical treatise, [textbook, or article] must provide 
more than speculative, generic statements not relevant to the 
veteran's claim but must discuss generic relationships with a 
degree of certainty for the facts of a specific case.  Wallin 
v. West, 11 Vet. App. 509, 514 (1998). 

The preponderance of the evidence is against the veteran's 
claim for dental toxicity.  The veteran has submitted 
paraphrased statements from medical treatises which in 
general terms indicate amalgam fillings can cause a myriad of 
health disorders.  However, there is no evidence which 
relates the veteran's claimed disabilities to his fillings.  
Moreover, there are two competent medial opinions of record 
which specifically indicate that the veteran's disabilities 
are unrelated to his dental fillings.  As such, service 
connection for dental toxicity is denied. 

B.  Epilepsy / Seizure Disorder

The veteran has made two assertions with respect to his claim 
for service connection for epilepsy.  First, he claimed that, 
while unconscious during service, his roommate dropped him on 
his head and caused a head injury.  His second assertion is 
that his amalgam dental fillings caused his epilepsy.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Service connection may 
also be granted for a disability which is proximately due to 
or he result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2001).

Epilepsy may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).  

The veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
that the veteran suffered a head injury during service.  
There is also no indication in any of the service medical 
records that the veteran had complaints of, or treatment for, 
seizures or epilepsy during service.  On his February 1982 
separation medical history the veteran did indicate he had a 
history of a head injury, but again, there is no indication 
in the service medical records that such an injury was 
suffered during service.  On separation examination 
neurologic evaluation was "normal" with no abnormalities 
noted by the examining physician.  

VA treatment records dated September 1983 reveal that the 
veteran was evaluated for the recent onset of a seizure 
disorder.  These records indicate that the veteran's first 
seizure was in August 1983.  The veteran was evaluated and 
tested.  EEG examination was consistent with a diagnosis of 
epilepsy and he was treated with Dilantin for his seizure 
disorder.  The veteran separated from service in March 1982.  
August 1983 is over one year after the veteran separated from 
service, so the preponderance of the evidence is against 
service connection for epilepsy on a presumptive basis.

In February 2002, a VA neurologic examination of the veteran 
was conducted.  The veteran reported having a head injury as 
a child, but did not report any alleged in service head 
injury to the examining physician.  The examining physician 
reviewed all of the evidence of record and indicated that 
there was nothing to suggest the etiology of the veteran's 
seizure disorder in his service medical records.  As noted 
above in the discussion regarding dental toxicity, the 
opinion of the examining dentist and the examining physician 
on the general medical examination was that the veteran's 
seizure disorder was unrelated to his dental fillings.  

The preponderance of the evidence is against the veteran's 
claim for service connection for epilepsy.  There is no 
evidence of any seizures or epilepsy during service.  There 
is no indication of any head injury during service as the 
veteran's alleges.  There is no medical evidence which 
relates the veteran's current seizure disorder to his 
military service or to his dental fillings.  As such, service 
connection for epilepsy is denied.

C.  Chronic Fatigue Syndrome

The veteran alleges that he developed chronic fatigue 
syndrome as a result of contracting a virus during service.  
In the alternative, he claims that his dental fillings caused 
him to develop chronic fatigue syndrome.  

Again, the veteran's service medical records appear to be 
complete.  There is no indication in the service medical 
records of any complaints of, or treatment for chronic 
fatigue during service.  The RO has obtained the veteran's VA 
medical treatment records dating from 1983 to the present.  
There is no indication in any of these records that the 
veteran has been treated for, or diagnosed as having, chronic 
fatigue syndrome.  

In March 2002, a VA examination of the veteran was conducted.  
The veteran complained of generalized fatigue which he stated 
had its onset during service in approximately 1979.  The 
veteran complained of headaches, muscle aches with weakness 
and fatigue following physical activity.  The examining 
physician's evaluation was that the "veteran does have a few 
of the criteria mentioned for chronic fatigue syndrome, but 
does not meet the minimal requirement for diagnosis of 
chronic fatigue syndrome."  

The medical evidence reveals that the veteran does not meet 
the criteria for a diagnosis of chronic fatigues syndrome.  
VA has examined him and he does not meet the diagnostic 
criteria for this disability.  The veteran has submitted no 
evidence to show that he is diagnosed with the disability for 
which he claims service connection.  

With no current disability, service connection for chronic 
fatigue syndrome must be denied.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C. § 1110 (formerly § 310).  In the absence of proof of 
present disability there can be no valid claim.").  See 
also, Degmetich v. Brown, 104 F.3d 1328 (1997) (Interpret 38 
U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Service connection for a dental disorder, claimed as dental 
toxicity, is denied.  

Service connection for epilepsy is denied.  

Service connection for chronic fatigue syndrome is denied.  



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

